On the Court’s own motion, appeal, insofar as taken from the Appellate Division order denying, upon renewal, appellant’s motion for poor person relief, dismissed, without costs, upon the ground that such order does not finally determine an action or proceeding within the meaning of the Constitution; appeal, insofar as taken from the Supreme Court order dismissing appellant’s application to compel compliance with a subpoena, transferred, without costs, to the Appellate Division, Fourth Department, upon the ground that a direct appeal does not lie (see NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]). Motion for leave to appeal from the above-described Supreme Court order dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain the motion (see NY Const, art VI, § 3 [b]; CPLR 5602). Motion for poor person relief dismissed as academic.
Judge Pigott taking no part.